This case is disposed of on the authority of the cases of State, ex rel. Lane Drug Stores, Inc., v. Simpson, Tax Collector,122 Fla. 582, 166 So.2d 227, and State, ex rel. Thomas B. Adams, v. Lee, Comptroller, 122 Fla. 639, 166 So.2d 249. On the authority of the opinions in the cases just cited and on the authority of the case of State v. Seaboard Air Line Ry. Co., 92 Fla. 83, 109 Sou. Rep. 656, the motion for a peremptory writ of mandamus, notwithstanding the answer, is denied and the alternative writ of mandamus quashed and the proceeding dismissed.
Mandamus quashed and dismissed at relators' costs.
WHITFIELD, C.J., and TERRELL, BROWN and DAVIS, J.J., and FRANK A. SMITH, Circuit Judge, concur.
BUFORD, J., dissents.